Citation Nr: 1212976	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  12-03 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for right ear deafness, post-labyrinthectomy.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's Meniere's disease was not initially manifest during service or within one year of service; the labyrinthectomy performed in the attempt to treat the Meniere's disease was performed many years after service; no other connection to service is shown. 


CONCLUSION OF LAW

Service connection is not warranted for Meniere's disease, residuals of the labyrinthectomy, or for deafness of the right ear.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his hearing loss claim in a letter of June 2008, prior to the initial adjudication of the claim.  

VA medical records dated from 2005 through 2012, service treatment records, a private medical statement, VA examination reports, and a VA medical opinion have been obtained and reviewed in support of the Veteran's claim.  We observe that despite having been informed of the importance of earlier medical records to his claim, the Veteran has not identified the sources of his medical treatment prior to 2005.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran wished to fully develop his claim, he had a corresponding duty to assist by providing the requested information.  The Board therefore holds that, even though the veteran's claim has not been fully developed, the VA has fulfilled its duty to assist him to the extent possible.  We will thus proceed to evaluate the veteran's claim based on the evidence currently of record.

The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records reflect that his hearing acuity was considered to have been within normal limits as measured by the whispered voice test upon his discharge from service.  No complaints or symptoms indicative of Meniere's disease are reflected in his service treatment records.

Although only recent medical records are available for review, the medical evidence is not in dispute.  Historically, the medical records reflect that the Veteran has suffered from Meniere's disease for many years.  At some point prior to 2005, the earliest of the available medical records, the Veteran underwent a labyrinthectomy in his right ear, in the unsuccessful attempt to relieve his Meniere's disease.  As a result of the surgery, he is entirely deaf in his right ear.  It is unclear from the evidence of record exactly when the surgery occurred; however, we note that the Veteran reports having had the surgery within the previous ten to twenty years.  There is no contention that he developed Meniere's or underwent this surgery within one year of his discharge from service.  

In a January 2012 decision, the RO granted service connection for bilateral hearing loss, as related to acoustic trauma sustained during service.  The RO continued its denial as to service connection for residuals of the right labyrinthectomy, however, and assigned a disability rating based upon the assumption that but for the intervening and unrelated labyrinthectomy, the Veteran's hearing acuity would be approximately the same in both ears, as both ears sustained about the same levels of noise exposure in service.  In other words, rather than rating the Veteran's bilateral hearing impairment using the actual deafness in his right ear, the RO assigned a disability rating on the premise that his service-connected right ear hearing loss would be equivalent to his actual left ear hearing loss.  The Veteran and his representative contend that the deafness resulting from the labyrinthectomy should be service-connected as well.  

A May 2008 private medical statement from the Veteran's treating physician reflects that the physician attributed the Veteran's left ear hearing loss to his in-service noise exposure.  The physician further commented that the deafness in his right ear mandates that he receive appropriate rehabilitation of his left ear.  

VA treatment reports reflect that the Veteran receives hearing aids for his left ear from the VA, and that he also receives prescription medication and physical therapy to cope with the effects of his Meniere's disease.  

Following a July 2009 VA audiological examination, the examiner explained that the Veteran's right ear deafness is a direct result of the labyrinthectomy and is not related to service.  In a January 2012 VA medical opinion, a VA physician further explained that since there was no evidence of Meniere's disease in the Veteran's service treatment records or evidence of such disability shortly after service, it is less likely than not that the Veteran's Meniere's disease is related to his military service.

Upon comprehensive review of the evidence of record, the Board finds that neither the Veteran's Meniere's disease nor the subsequent labyrinthectomy are shown to be related to service.  The informed medical opinion is against such a relationship, and there is no evidence supporting such a finding.  To the extent that the Veteran can be assumed to assert such a relationship, given that he does not expressly state this, we observe that he is not shown to possess any particular medical expertise.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service connection is not warranted for Meniere's disease, residuals of the labyrinthectomy, or for deafness of the right ear.  The preponderance of the evidence is against the claim and the benefit sought must be denied.


ORDER

Service connection for right ear deafness, post-labyrinthectomy, is denied.




____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


